Title: To George Washington from John Jay, 10 May 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 10th May 1779

I have had the pleasure of receiving your Excellency’s Favors of the 3rd, & 7th Instt with the several enclosures referred to in them; the former was committed for the purpose of executing the measures it recommends—the latter will be communicated to Congress this morning.
Herewith are enclosed Copies of two Acts of Congress respecting the defence of the State of Rhode-Island, with a copy of a Letter from Governor Greene of the 26th Ulto, upon that Subject—also an Act of the 7th Inst., making further Provision for the defence of Georgia and South-Carolina. I have the Honor to be With the greatest Respect And Esteem your Excellency’s Most Obedt Servt
John Jay Presidt
